Nebraska Advance Sheets
530	288 NEBRASKA REPORTS



          James Dean, appellee and cross-appellant, v.
        State of Nebraska, appellant and cross-appellee.
                 Ada JoAnn Taylor, appellee, v.
                 State of Nebraska, appellant.
                                     ___ N.W.2d ___

                    Filed July 18, 2014.    Nos. S-12-974, S-12-975.

 1.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
      an appellate court resolves independently of the trial court.
 2.	 Tort Claims Act: Appeal and Error. A district court’s findings of fact in a pro-
      ceeding under the State Tort Claims Act will not be set aside unless such findings
      are clearly erroneous.
 3.	 Statutes: Appeal and Error. Statutory language is to be given its plain and ordi-
      nary meaning, and an appellate court will not resort to interpretation to ascertain
      the meaning of statutory words which are plain, direct, and unambiguous.
 4.	 Statutes. A court must attempt to give effect to all parts of a statute, and if it
      can be avoided, no word, clause, or sentence will be rejected as superfluous
      or meaningless.
 5.	 Statutes: Intent. In construing a statute, a court looks to the statutory objective
      to be accomplished, the evils and mischiefs sought to be remedied, and the pur-
      pose to be served. A court must then reasonably or liberally construe the statute
      to achieve the statute’s purpose, rather than construing it in a manner that defeats
      the statutory purpose.
 6.	 Statutes: Legislature: Intent. The fundamental objective of statutory interpreta-
      tion is to ascertain and carry out the Legislature’s intent. An interpretation that is
      contrary to a clear legislative intent will be rejected. That which is implied in a
      statute is as much a part of it as that which is expressed.
  7.	 ____: ____: ____. An appellate court can examine an act’s legislative history if a
      statute is ambiguous or requires interpretation.
 8.	 Statutes: Immunity: Waiver. Statutes that purport to waive the protection of
      sovereign immunity of the State or its subdivisions are strictly construed in favor
      of the sovereign and against the waiver.
 9.	 Immunity: Waiver: Presumptions. A waiver of sovereign immunity is found
      only where stated by the most express language of a statute or by such over-
      whelming implication from the text as will allow no other reasonable construc-
      tion. This principle has been said to create a presumption against waiver.
10.	 Statutes: Appeal and Error. An appellate court does not consider a statute’s
      clauses and phrases as detached and isolated expressions. Instead, the whole
      and every part of the statute must be considered in fixing the meaning of any of
      its parts.
11.	 Statutes: Legislature: Intent. When words of a particular clause, taken liter-
      ally, would plainly contradict other clauses of the same statute, or lead to some
      manifest absurdity or to some consequences which a court sees plainly could not
                           Nebraska Advance Sheets
	                                    DEAN v. STATE	531
	                                  Cite as 288 Neb. 530

       have been intended, or to result manifestly against the general term, scope, and
       purpose of the law, then the court may apply the rules of construction to ascertain
       the meaning and intent of the lawgiver, and bring the whole statute into harmony
       if possible.
12.	   Statutes: Appeal and Error. The rules of statutory interpretation require an
       appellate court to give effect to the entire language of a statute, and to rec-
       oncile different provisions of the statute so they are consistent, harmonious,
       and sensible.
13.	   ____: ____. In construing a statute, an appellate court will, if possible, try to
       avoid a construction which would lead to absurd, unconscionable, or unjust
       results.
14.	   Tort Claims Act: Damages: Appeal and Error. The amount of damages
       awarded in a case under the State Tort Claims Act is a matter solely for the
       finder of fact, whose decision will not be disturbed on appeal if it is supported by
       evidence and bears a reasonable relationship to the elements of damages proved
       at trial.
15.	   Statutes: Damages. Where damages are subject to a statutory cap, the deter-
       mination of damages is a two-stage process which involves an initial factual
       determination of the actual damages sustained by the injured party and then a
       legal application of the statutory cap if the actual damages exceed the statutory
       maximum recoverable amount.

   Appeals from the District Court for Gage County: Daniel E.
Bryan, Jr., Judge. Judgment in No. S-12-974 affirmed in part
and in part reversed and vacated, and cause remanded with
directions. Judgment in No. S-12-975 affirmed.
  Jon Bruning, Attorney General, and James D. Smith for
appellant.
   Herbert J. Friedman, of Friedman Law Offices, P.C., L.L.O.,
for appellee James Dean.
   Jeffry D. Patterson and Robert F. Bartle, of Bartle & Geier
Law Firm, and Douglas Stratton, of Stratton, DeLay & Doele,
for appellee Ada JoAnn Taylor.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  Stephan, J.
  Following their pleas of guilty, James Dean and Ada JoAnn
Taylor were convicted of second degree murder in connection
    Nebraska Advance Sheets
532	288 NEBRASKA REPORTS



with the 1985 death of Helen Wilson in Beatrice, Nebraska.
Both gave incriminating testimony at the trial of Joseph White
who was convicted of first degree murder in connection with
Wilson’s death. But years later, DNA tests determined that
neither Dean, Taylor, White, nor any of the other three per-
sons convicted in connection with the crime had any involve-
ment in it.
   After they were released from prison and pardoned, Dean
and Taylor brought actions against the State pursuant to the
Nebraska Claims for Wrongful Conviction and Imprisonment
Act1 (the Act) which was enacted by the Nebraska Legislature
in 2009.2 The district court for Gage County found in favor
of Dean and Taylor and awarded damages to each of them. In
these consolidated appeals, the State contends that Dean and
Taylor cannot recover under the Act, because they made false
statements in connection with Wilson’s murder. Dean cross-
appeals, arguing that his damage award was insufficient. We
affirm the judgment in favor of Taylor in its entirety and the
judgment in favor of Dean with respect to the State’s liability,
but we reverse and vacate, and remand to the district court for
a new determination of Dean’s damages.
                      I. BACKGROUND
                           1. Facts
   The facts of this case are undisputed. Wilson was brutally
raped and murdered in her Beatrice apartment in February
1985. Bruce Allen Smith, a drifter who was in Beatrice when
the crime was committed, was an early suspect. However,
after a comparison of Smith’s blood with blood found on
Wilson’s clothing appeared to preclude him, the State’s focus
shifted elsewhere.
   Dean and Taylor were swept into the investigation in the
spring of 1989, after the case had gone cold. They, along
with four others, gained notoriety as the “Beatrice Six.” Dean

 1	
      Neb. Rev. Stat. §§ 29-4601 to 29-4608 (Cum. Supp. 2012).
 2	
      See 2009 Neb. Laws, L.B. 260, §§ 1 to 8.
                  Nebraska Advance Sheets
	                        DEAN v. STATE	533
	                      Cite as 288 Neb. 530

was arrested on April 15, 1989, the day of his 25th birthday.
In March 1989, authorities came to Taylor’s North Carolina
home at night and took her to jail in a nightgown. She was
subsequently transported to Gage County a few days later.
   Dean and Taylor were questioned about the murder and
ultimately confessed to their involvement. Both also eventually
testified at the murder trial of White, who was convicted of
first degree murder for Wilson’s death.
   However, neither Dean nor Taylor immediately confessed.
For 22 days after his arrest, Dean maintained his innocence.
His confidence was shaken only after he submitted to a poly-
graph test and was told that the results “‘did not look good.’”
In addition, while in county jail, Dean received four or five
visits from Dr. Wayne Price. Dr. Price was a licensed clini-
cal psychologist who served in the dual capacity as the clini-
cal director of the Blue Valley Mental Health Center and,
unknown to Dean, a police psychologist employed by the Gage
County Sheriff’s Department. Dr. Price told Dean that he had
“‘unconscious’” knowledge of the crime and that his repressed
memories would return to him in his dreams. Dean thought this
theory explained his polygraph results and began purposefully
using Price’s techniques to recover memories.
   Subsisting on 2 to 3 hours of sleep a night, Dean began to
dream of Wilson’s murder, believing that Price had removed
“some kind of ‘subconscious block.’” Prior to and during
the period that Dean was purportedly recovering memories,
he was shown videotape, photographs, and diagrams of the
crime scene at Wilson’s apartment. The photographs included
personal items covered with blood and Wilson’s body as it
was found by law enforcement. Eventually, Dean confessed.
He made six statements to law enforcement between May and
September 1989, providing more detail with each additional
statement. With the help of law enforcement’s giving him
information “in bits and pieces,” Dean was eventually able to
describe White’s involvement in the murder.
   Dean reached an agreement with the prosecution to plead
guilty to second degree murder in exchange for his coopera-
tion in the prosecution of other members of the Beatrice Six.
    Nebraska Advance Sheets
534	288 NEBRASKA REPORTS



Dean testified at White’s trial and described the various steps
the six persons had taken during Wilson’s murder. A jury found
White guilty of first degree murder. Dean was sentenced to 10
years in prison and served approximately 5 years 5 months of
his sentence.
   Taylor, like Dean, initially maintained that she had no
knowledge of the Wilson murder. However, when she was told
shortly after arrest that there was proof of her involvement, she
believed law enforcement, because “I had no reason to believe
that the cops would lie to me.” While held at the Gage County
Detention Center, Taylor was diagnosed with “borderline per-
sonality disorder” and was administered an antipsychotic drug
by Dr. Price. Because of her mental difficulties and heavy use
of alcohol and drugs, Taylor doubted her own memory and
asked law enforcement for “‘help . . . to remember.’” Taylor
received assistance from law enforcement in “remembering”
the details of the crime. She eventually was able to reconstruct
her supposed involvement after being “[s]upplied” with the
facts of the murder, including a videotape of the crime scene.
Taylor “got help from law enforcement over the course of com-
ing up with [her] story.”
   Taylor reached an agreement with the prosecution to plead
guilty to second degree murder in exchange for her testimony
at White’s trial. She was able to pepper her testimony with
specific details, including that she initiated the sequence of
events by knocking on the door of Wilson’s apartment and that
she had placed a pillow over Wilson’s head during the attack.
Taylor was sentenced to 40 years in prison and was incarcer-
ated for more than 19 years.
   In 2005, White filed a motion under the DNA Testing Act,
Neb. Rev. Stat. §§ 29-4116 to 29-4125 (Reissue 2008), to test
the genetic material left at Wilson’s apartment.3 The results
of the testing implicated Smith, but none of the Beatrice Six.
Dean and Taylor subsequently received pardons.
   Dean and Taylor both maintain that they believed they
were telling the truth when they made their statements to law

 3	
      State v. White, 274 Neb. 419, 740 N.W.2d 801 (2007).
                  Nebraska Advance Sheets
	                         DEAN v. STATE	535
	                       Cite as 288 Neb. 530

enforcement, pled guilty to second degree murder, and testified
at White’s trial.

                   2. P rocedural Background
   On February 22, 2010, Dean and Taylor filed complaints
in the Gage County District Court, stating claims for relief
under the Act. The prerequisites for recovery are set forth in
§ 29-4603, which states that to prevail, a claimant must, by
clear and convincing evidence, prove:
         (1) That he or she was convicted of one or more felony
      crimes and subsequently sentenced to a term of imprison-
      ment for such felony crime or crimes and has served all
      or any part of the sentence;
         (2) With respect to the crime or crimes under sub-
      division (1) of this section, that the Board of Pardons
      has pardoned the claimant, that a court has vacated the
      conviction of the claimant, or that the conviction was
      reversed and remanded for a new trial and no subsequent
      conviction was obtained;
         (3) That he or she was innocent of the crime or crimes
      under subdivision (1) of this section; and
         (4) That he or she did not commit or suborn perjury,
      fabricate evidence, or otherwise make a false statement
      to cause or bring about such conviction or the conviction
      of another, with respect to the crime or crimes under
      subdivision (1) of this section, except that a guilty plea,
      a confession, or an admission, coerced by law enforce-
      ment and later found to be false, does not constitute
      bringing about his or her own conviction of such crime
      or crimes.
The State stipulated that Dean and Taylor could prove by clear
and convincing evidence the requirements in subsections (1),
(2), and (3). Dean and Taylor stipulated that all of their state-
ments regarding the Wilson murder were factually false. The
sole disputed issue under § 29-4603 was whether the factually
false statements constituted “perjury,” “fabricat[ed] evidence,”
or “false statement[s]” under § 29-4603(4).
   After receiving expert testimony at trial, the district court
found that Dean and Taylor both genuinely believed that they
    Nebraska Advance Sheets
536	288 NEBRASKA REPORTS



were telling the truth during the investigation of Wilson’s
murder and at White’s trial. Dr. Eli Chesen, a licensed psychia-
trist, testified that Dean suffered from “post-traumatic distress”
syndrome and “Stockholm Syndrome” when he admitted his
guilt in statements to police and testified at White’s trial. Dr.
Chesen testified that Taylor had also suffered from Stockholm
Syndrome, in addition to a “severe, schizotypical disorder.”
Dr. Richard Leo, a law professor with a Ph.D. in jurisprudence
and social policy, reviewed both Dean’s and Taylor’s histories
and opined that they had made “persuaded false confession[s].”
Dr. Leo testified that at the time the statements and testimony
were given, Dean and Taylor subjectively believed the veracity
of what they said.
   The district court held that as used in § 29-4603(4), “per-
jury,” “fabricate evidence,” and “false statement” each included
a requirement of “knowledge and/or intent” by their plain lan-
guage. As to “perjury,” the court cited the definition of the
crime in Neb. Rev. Stat. § 28-915(1) (Reissue 2008), which
requires that the person charged did “not believe [his or her
statement] to be true.” The court held that the phrase “fabri-
cate evidence” is equivalent to the word “lie” and that “lie” is
defined as “a statement that one knows is false.” Finally, the
court focused on the word “false” in the phrase “false state-
ment” and emphasized that “the majority of its accepted defini-
tions . . . require intent or knowledge that one is not telling the
truth.” Because it found that Dean and Taylor had subjectively
believed the truth of their statements, the district court deter-
mined that § 29-4603(4) was not an obstacle to their recovery.
It awarded $300,000 in damages to Dean and $500,000 in dam-
ages to Taylor.

                II. ASSIGNMENTS OF ERROR
   The State assigns that the district court erred by construing
§ 29-4603(4) to include a state-of-mind element. On cross-
appeal, Dean assigns that the district court erred in determin-
ing the amount of damages which proximately resulted from
his conviction.
                        Nebraska Advance Sheets
	                               DEAN v. STATE	537
	                             Cite as 288 Neb. 530

                 III. STANDARD OF REVIEW
   [1] Statutory interpretation is a question of law, which an
appellate court resolves independently of the trial court.4
   [2] Pursuant to § 29-4607, an action under the Act is filed
under the State Tort Claims Act, Neb. Rev. Stat. §§ 81-8,209
to 81-8,235 (Reissue 2008 & Cum. Supp. 2012). A district
court’s findings of fact in a proceeding under the State Tort
Claims Act will not be set aside unless such findings are
clearly erroneous.5
                          IV. ANALYSIS
                        1. State’s Appeals
   The State’s appeal in each case rests upon the sole premise
that the district court erred in determining the meaning of the
phrase “false statement” as used in § 29-4603(4). We are there-
fore presented with an issue of statutory interpretation.
   [3,4] Statutory language is to be given its plain and ordinary
meaning, and an appellate court will not resort to interpreta-
tion to ascertain the meaning of statutory words which are
plain, direct, and unambiguous.6 A court must attempt to give
effect to all parts of a statute, and if it can be avoided, no
word, clause, or sentence will be rejected as superfluous or
meaningless.7 Thus, we begin our inquiry by examining the
plain meaning of the phrase “false statement” as it is used in
§ 29-4603(4). The parties do not dispute the meaning of the
word “statement,” but they disagree on the meaning of “false.”
The State’s position is that a statement which is not factually
accurate is necessarily “false.” Dean and Taylor contend that
“false” means, essentially, “known to be untrue.”
   Each side finds support in standard dictionary definitions
of the term, which include meanings that encompass some
form of scienter, such as “[d]eceitful,” “lying,” “dishonest,”

 4	
      Vlach v. Vlach, 286 Neb. 141, 835 N.W.2d 72 (2013).
 5	
      Cingle v. State, 277 Neb. 957, 766 N.W.2d 381 (2009).
 6	
      ML Manager v. Jensen, 287 Neb. 171, 842 N.W.2d 566 (2014).
 7	
      In re Estate of Lienemann, 277 Neb. 286, 761 N.W.2d 560 (2009).
    Nebraska Advance Sheets
538	288 NEBRASKA REPORTS



 or “meant to deceive,” and meanings that could include an
 innocent but factually incorrect statement, such as “[u]ntrue,”
 “not true,” or “in error.”8 The fact that the word “false” is
 itself reasonably susceptible of a meaning which incorporates
 scienter, i.e., “an intent to deceive, manipulate, or defraud,”9
 weakens the State’s argument that if the Legislature had meant
 to modify the phrase “false statement” with the words “know-
 ingly” or “intentionally,” it would have done so. As the district
 court noted, it is at least equally plausible that the Legislature
 believed that adding a modifier such as “knowingly” or “inten-
 tionally” would be redundant.
    [5,6] Because the word “false” is susceptible to more than
 one reasonable interpretation, we conclude that it is ambiguous
 and therefore subject to judicial interpretation.10 In constru-
 ing a statute, a court looks to the statutory objective to be
 accomplished, the evils and mischiefs sought to be remedied,
 and the purpose to be served. A court must then reasonably or
 liberally construe the statute to achieve the statute’s purpose,
 rather than construing it in a manner that defeats the statutory
 purpose.11 The fundamental objective of statutory interpretation
 is to ascertain and carry out the Legislature’s intent. An inter-
 pretation that is contrary to a clear legislative intent will be
­rejected.12 That which is implied in a statute is as much a part
 of it as that which is expressed.13
                      (a) Legislative History
   [7] An appellate court can examine an act’s legislative his-
tory if a statute is ambiguous or requires interpretation.14 Dean

 8	
      See, e.g., Black’s Law Dictionary 718 (10th ed. 2014); Webster’s New
      World College Dictionary 489 (3d ed. 1996).
 9	
      Black’s Law Dictionary, supra note 8 at 1463.
10	
      See Lozier Corp. v. Douglas Cty. Bd. of Equal., 285 Neb. 705, 829 N.W.2d
652 (2013).
11	
      Fisher v. PayFlex Systems USA, 285 Neb. 808, 829 N.W.2d 703 (2013);
      Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).
12	
      Fisher v. PayFlex Systems USA, supra note 11.
13	
      Pepitone v. Winn, 272 Neb. 443, 722 N.W.2d 710 (2006).
14	
      See Fisher v. PayFlex Systems USA, supra note 11.
                         Nebraska Advance Sheets
	                                 DEAN v. STATE	539
	                               Cite as 288 Neb. 530

argues on appeal that “the wrongful convictions of the Beatrice
Six . . . were the reason for the statute’s enactment.”15 The
legislative history certainly shows that the convictions of the
Beatrice Six were on the Legislature’s mind.16 However, while
helpful and informative in a general sense, the legislative
history is not dispositive on the specific question of whether
the Legislature intended the phrase “false statement” as used
in § 29-4603(4) to include a factually inaccurate statement
which the speaker genuinely believed to be true at the time it
was made.

               (b) Waiver of Sovereign Immunity
   [8,9] The State argues that interpreting the phrase “false
statement” to include a requirement of “knowledge and/or
intent” is contrary to the rule of strict construction of statutes
that waive sovereign immunity. Statutes that purport to waive
the protection of sovereign immunity of the State or its sub-
divisions are strictly construed in favor of the sovereign and
against the waiver. A waiver of sovereign immunity is found
only where stated by the most express language of a statute or
by such overwhelming implication from the text as will allow
no other reasonable construction.17 This principle has been said
to create a presumption against waiver.18
   [10,11] While this principle must be factored into our
analysis, we do not regard it as dispositive. We decline to hold
that the rule of strict construction for statutes waiving sover-
eign immunity should always trump other canons of statutory
interpretation, including the overriding goal of giving effect
to the purpose and intent of the Legislature when construing
ambiguous language in a statute. Clearly, the Act itself is a

15	
      Brief for appellee and cross-appellant Dean at 31 (emphasis in original).
16	
      See Judiciary Committee Hearing, L.B. 260, 101st Leg., 1st Sess. 9 (Feb.
      19, 2009); Floor Debates, 1st Sess. 10, 17-18, 21, 23-24, 28, 33 (Mar. 2,
      2009); 1st Sess. 10-12, 15, 26, 39-40, 49-51, 54 (Mar. 3, 2009); 1st Sess.
      43 (Mar. 24, 2009); and 1st Sess. 19-21, 25-26 (Mar. 25, 2009).
17	
      Zawaideh v. Nebraska Dept. of Health & Human Servs., 285 Neb. 48, 825
N.W.2d 204 (2013).
18	
      See Salazar v. Scotts Bluff Cty., 266 Neb. 444, 665 N.W.2d 659 (2003).
    Nebraska Advance Sheets
540	288 NEBRASKA REPORTS



waiver of sovereign immunity. Our task in these cases is to
determine the scope of the waiver, given the Legislature’s use
of an adjective that, standing alone, may be susceptible to
more than one meaning. An appellate court does not consider
a statute’s clauses and phrases as detached and isolated expres-
sions. Instead, the whole and every part of the statute must be
considered in fixing the meaning of any of its parts.19 When
words of a particular clause, taken literally, would plainly
contradict other clauses of the same statute, or lead to some
manifest absurdity or to some consequences which a court sees
plainly could not have been intended, or to result manifestly
against the general term, scope, and purpose of the law, then
the court may apply the rules of construction to ascertain the
meaning and intent of the lawgiver, and bring the whole stat-
ute into harmony if possible.20 Accordingly, we must consider
the context in which the phrase “false statement” is used in
the statute.

                  (c) Consistent, Harmonious,
                          and Sensible
   [12] The rules of statutory interpretation require an appel-
late court to give effect to the entire language of a statute,
and to reconcile different provisions of the statute so they are
consistent, harmonious, and sensible.21 In interpreting a stat-
ute, an appellate court will give effect to all parts of a statute
and avoid rejecting as superfluous or meaningless any word,
clause, or sentence.22
   The Act permits persons who are actually innocent but
nevertheless convicted of a crime to seek and obtain mon-
etary redress from the State. But in order to do so, the claim-
ant must affirmatively prove that he or she did not engage
in certain conduct, i.e., “commit or suborn perjury, fabricate

19	
      Fisher v. PayFlex Systems USA, supra note 11.
20	
      Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467 (2012).
21	
      ML Manager v. Jensen, supra note 6; Amen v. Astrue, 284 Neb. 691, 822
N.W.2d 419 (2012).
22	
      Id.
                        Nebraska Advance Sheets
	                                DEAN v. STATE	541
	                              Cite as 288 Neb. 530

evidence, or otherwise make a false statement” to bring about
the conviction of the claimant or another.23 Perjury, a Class III
felony, involves the making of a “false statement under oath or
equivalent affirmation” in an official proceeding by a person
who “does not believe it to be true.”24 Subornation of perjury,
also a Class III felony, consists of “persuad[ing], procur[ing],
or suborn[ing] any other person to commit perjury.”25 Both
acts involve an intent to deceive. So too does the phrase “fab-
ricate evidence.”
   Section 29-4603(4) lists “perjury,” “fabricate evidence,” and
“false statement” in a single sentence. Because the first two
involve deceitful acts, it would be incongruous to define the
phrase “false statement” to include a completely innocent act,
particularly when doing so would disqualify an actually inno-
cent but wrongfully convicted person from asserting a claim
against the State, which is precisely the purpose of the Act.
This conclusion is underscored by the fact that in general legal
parlance, the phrase “false statement” is commonly understood
to mean “[a]n untrue statement knowingly made with the intent
to mislead.”26
   Reading the phrase “false statement” as used in § 29-4603(4)
in accordance with this generally accepted meaning would not
render other language in the statute meaningless or superflu-
ous. A knowingly false statement which is not made under
oath or affirmation does not constitute perjury. And one
can fabricate evidence consisting of something other than
a statement.
   [13] But reading the phrase to include any factually incor-
rect statement, regardless of the maker’s state of mind, would
be inconsistent with the final clause of § 29-4603(4), which
provides that a guilty plea, confession, or admission which is
“coerced by law enforcement and later found to be false” does
not constitute a bar to recovery. In these cases, the district

23	
      § 29-4603(4).
24	
      § 28-915(1).
25	
      § 28-915(2).
26	
      Black’s Law Dictionary, supra note 8 at 1547.
    Nebraska Advance Sheets
542	288 NEBRASKA REPORTS



court found, and the State does not dispute, that at the time of
their incriminating statements, Dean and Taylor truly believed
that they and other members of the Beatrice Six were involved
in the murder of Wilson and that this belief was fostered by the
psychological interrogation tactics and procedures employed
by law enforcement. We can think of no logical reason why
the Legislature would permit an innocent person who made a
false but coerced confession to recover under the Act, but deny
a right of recovery to an innocent person who was mentally
conditioned by improper law enforcement conduct to make
statements incriminating another, fully believing such state-
ments to be true at the time they were made. In construing
a statute, an appellate court will, if possible, try to avoid a
construction which would lead to absurd, unconscionable, or
unjust results.27
   For these reasons, we conclude that the district court did not
err in its interpretation of the phrase “false statement” as used
in § 29-4603(4) or in its finding that Dean and Taylor did not
make false statements under the Act.
                    2. Dean’s Cross-Appeal
   In his cross-appeal, Dean contends that his $300,000 dam-
age award was inadequate. This is our first opportunity to
address damages recoverable under the Act. The Act itself is
not specific on recoverable elements of damage, providing
only that a claimant may recover “damages found to proxi-
mately result from the wrongful conviction and that have been
proved based upon a preponderance of the evidence.”28 But
the amount of damages is capped by § 29-4604(4), which pro-
vides: “In no case shall damages awarded under the act exceed
five hundred thousand dollars per claimant per occurrence.”
Although not at issue here, the Act further provides that the
costs of imprisonment and the value of any care or education
provided to a claimant during incarceration “shall not offset

27	
      Chase 3000, Inc. v. Nebraska Pub. Serv. Comm., 273 Neb. 133, 728
N.W.2d 560 (2007); Bohaboj v. Rausch, 272 Neb. 394, 721 N.W.2d 655
      (2006).
28	
      § 29-4604(1).
                        Nebraska Advance Sheets
	                               DEAN v. STATE	543
	                             Cite as 288 Neb. 530

damages” and that no damages are payable “for any period of
time during which [the claimant] was concurrently imprisoned
for any unrelated criminal offense.”29
   We conclude that a claim under the Act sounds in tort. The
Act specifically provides that a claim brought pursuant to its
provisions “shall be filed under the State Tort Claims Act,”30
which defines “tort claim” as a claim against the State “for
money only on account of damage to or loss of property or
on account of personal injury or death.”31 With respect to
such claims, the State may be held liable “in the same man-
ner and to the same extent as a private individual under like
circumstances,”32 subject to certain exceptions not applicable
here and the statutory cap on the amount of damages recover-
able. The statutory cause of action by a wrongfully convicted
person is akin to the tort of false imprisonment, which is
characterized as an action for personal injury.33 Generally,
damages recoverable in personal injury actions include both
economic and noneconomic damages. Economic damages
include lost wages, impairment of earning capacity, and the
reasonable value of medical services necessitated by the injury.
Noneconomic damages compensate the injured person for
physical pain and mental suffering.34
   The district court found that both Dean and Taylor had been
deprived of their “liberty to be free as . . . innocent citizen[s].”
In its attempt to place a monetary value on the mental pain
and suffering resulting from this loss, the court noted: “What
price is one’s liberty to be free to live [his or her] life? It is
so priceless it’s no wonder the legislature placed a cap on
any compensation awarded to any individual for errors of a
wrongful conviction and one’s loss of freedom.” Noting its
“Herculean task” in placing a monetary value on such loss,

29	
      § 29-4604(2) and (3).
30	
      § 29-4607.
31	
      § 81-8,210(4).
32	
      § 81-8,215.
33	
      See Gallion v. O’Connor, 242 Neb. 259, 494 N.W.2d 532 (1993).
34	
      See id. See, also, NJI2d Civ. 4.01.
    Nebraska Advance Sheets
544	288 NEBRASKA REPORTS



the court found that considering the “totality of [the] circum-
stances” in each case, “Taylor shall recover damages found to
proximately result from the wrongful conviction in the amount
of $500,000.00” and “Dean shall recover damages found to
proximately result from the wrongful conviction in the amount
of $300,000.00.”
   [14,15] Generally, the amount of damages awarded in a
case under the State Tort Claims Act is a matter solely for the
finder of fact, whose decision will not be disturbed on appeal
if it is supported by evidence and bears a reasonable relation-
ship to the elements of damages proved at trial.35 But where
damages are subject to a statutory cap, as is the case here,
the determination of damages is a two-stage process which
involves an initial factual determination of the actual damages
sustained by the injured party and then a legal application of
the statutory cap if the actual damages exceed the statutory
maximum recoverable amount. For example, in Gourley v.
Nebraska Methodist Health Sys.,36 we reasoned that a statu-
tory cap on damages in a medical malpractice action did not
deprive the plaintiffs of the constitutional right to a jury trial,
because a jury makes the determination of actual damages and
the court makes the legal determination of whether the cap
should apply “only after the jury has fulfilled its factfinding
function.” In Connelly v. City of Omaha,37 an action brought
pursuant to the Political Subdivisions Tort Claims Act,38 we
held that actual damages sustained by the parents of a severely
injured child should first be reduced by an amount attribut-
able to the father’s comparative negligence and then, because
that amount exceeded the statutory cap, reduced further to the
amount of the cap. In Staley v. City of Omaha,39 another action
brought pursuant to the Political Subdivisions Tort Claims Act,

35	
      Fickle v. State, 273 Neb. 990, 735 N.W.2d 754 (2007).
36	
      Gourley v. Nebraska Methodist Health Sys., 265 Neb. 918, 954, 663
N.W.2d 43, 75 (2003).
37	
      Connelly v. City of Omaha, 284 Neb. 131, 816 N.W.2d 742 (2012).
38	
      See Neb. Rev. Stat. §§ 13-901 to 13-928 (Reissue 2012).
39	
      Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).
                  Nebraska Advance Sheets
	                         DEAN v. STATE	545
	                       Cite as 288 Neb. 530

we affirmed an order determining that the plaintiff sustained
compensatory damages in the amount of $2,933,402 but enter-
ing judgment in the amount of $1 million in order to comply
with the statutory cap.
   In Dean’s case, the district court did not make a finding as
to Dean’s actual damages. From a colloquy between the court
and Dean’s counsel during closing argument, it appears that the
court was of the belief that because it had awarded the maxi-
mum statutory recovery of $500,000 to Taylor, it was required
to award a lesser amount to Dean because he had served only
5 years in prison compared to the nearly 20 years served by
Taylor. But if both Dean and Taylor sustained actual damages
exceeding the $500,000 cap, each would be entitled to recover
that amount even if Taylor’s actual damages exceeded those of
Dean. Because the district court did not clearly state whether
its damage award to Dean was based on his actual damages
without regard to the statutory cap, it is impossible to deter-
mine whether the statutory cap was applicable and properly
applied. Accordingly, we reverse and vacate Dean’s damage
award and remand the cause with directions to the district
court to first make a factual determination of the actual dam-
ages sustained by Dean and then make a legal determination of
whether the statutory cap is applicable to the determination of
his recovery against the State.
                        V. CONCLUSION
   For the reasons discussed, we affirm the judgment in favor
of Dean with respect to the State’s liability; but we reverse and
vacate the award of damages and remand the cause with direc-
tions to recalculate the amount of Dean’s damages as set forth
above. We affirm the judgment in favor of Taylor and against
the State in all respects.
	                   Judgment in No. S-12-974 affirmed in part
	                   and in part reversed and vacated, and
	                   cause remanded with directions.
	                   Judgment in No. S-12-975 affirmed.